Title: Thomas Appleton to Thomas Jefferson, 15 January 1820
From: Appleton, Thomas
To: Jefferson, Thomas


					
						Dear Sir
						
							Leghorn
							15th January 1820—
						
					
					The last favor I receiv’d from you, was your billet of the 29th of June, covering the quadruplicate of exchange for 2362.50 francs, which, however, was So burnt, by the purification of Gibralter, or Spain, as to have intirely consum’d the name of the drawer; it was, fortunately, of no import, as the first had been already paid.—allow me to recommend, to Send your letters, either through London or Paris, as certain conveyances, and cheap; from Spain to Italy, the letters are Six weeks on the route, from London two weeks; and the postage by the former, is just four times greater than the latter.—madame mazzei, and madme Pini, are again, Somewhat importuning; for their patrimony is so precisely on a level with necessity, that the least delay deranges their plans of œconomy; besides, their expences have, of late increas’d, owing to the mother living seperate from her daughter, arising, I am told, from want of education on one side, and of fillial affection on the other.—
					my last letter to you, Sir, was under date of the 10th of September, in which I mention’d my anxiety to learn if the two Raggis have prov’d competent to their undertaking; and if you approve their habits and manners.—I likewise, propos’d to furnish any marble work from Italy, which may be requir’d for the edifice you are now constructing; but particularly for the chimney-peices, as I presume, some hundreds will be requisite, which I could furnish, in vein’d marble, or blue marble, call’d “Bardillo,” in less time, & at a less price, than chimney-peices of common Stone, could be procur’d in the U: States.—this you will readily believe, when you are inform’d that Carrara lies within a mile of the quarries; and Sculptors for Such work, gain only about 30 cents per day.—
					I now Send you, Sir, by a vessel bound to Petersburg Virginia, and through the obliging care of mr Fletcher, who goes passenger, a small bag of Bologna-hemp-seed.—about 18 months ago, I Sent Some to mr Crawford, who wrote me, he had distributed it among friends in Georgia; but I have not learnt the Success of the trial—It is so far superior to Russia-hemp, that when the latter sells at 30. Bologna sells at 50.—It is nearly double in length, much finer texture, and white.—the cordage made from it, is much more beautiful, & much Stronger, and will resist, at least, one third longer in Sea-water.—thus I have thought it would be a very valuable acquisition, if its culture can be introduc’d into the U. States; and I know no hands, Sir, who will appreciate it, and disseminate it more judiciously than your’s.—The Lupinella-grass, I have widely distributed; and mr Crawford writes me, it greatly flourish’d in Georgia, in a Season when all other grass had greatly suffer’d.—The tuscan-Gentilli white wheat, is so far superior, to that of any other part of Italy, or of Europe, or Africa, that it always commands 20 ⅌Ct more in price, than the finest of any other country.—not so much from its weight, it weighing only 68℔ the bushell, but from its size, whiteness, and uncommon savoury taste when work’d into bread.—Some of this wheat I Sent to mr Crawford, as I have likewise, to friends in Pensyla & n York.—now, after having so extoll’d our wheat, I cannot resist the temptation to make a trial of its Success at Monticelli; I have therefore, avail’d myself of the politeness of mr Fletcher, to hand you likewise, a small bag of the white Gentilli.—I Sent to mr Crawford some flax-Seed of Cremona, which is So far Superior to all other flax, that it invariably Sells for double the price of that of every other part of Europe.—we have in Tuscany a Species of grain, call’d, in the language of the country, “Saggina”—it is similar in appearance, to what you term “Broom-corn.”—it makes a bread as dark colour’d as rye alone, if my memory is correct; but is uncommonly nutricious, and our peasants say, it supports them longer under Severe fatigue, than any other—it will grow almost on any soil, and very abundantly.—our turkey-corn, I think is superior to that of the northern States of America,—and in the roman territory, is produc’d a barley, superior to any other we know of.—
					Command my services, Sir, whenever I can be of use to yourself, or to my dear country from which, it is probable, I shall be forever Seperated; and believe me with the Sincerest Sentiments of esteem & respect.
					
						Your devoted Servant
						
							Th: Appleton
						
					
				